Citation Nr: 1731892	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

2.  Entitlement to an initial rating in excess of 50 percent for dysthymia.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2005 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim has a very long and complicated jurisdictional history which includes multiple remands by the Board and a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran) by the Court in December 2006, related to issues no longer before the Board. 

Most recently, the claims were remanded in May 2014.  Then, in January 2015, the Board denied service connection for GERD and remanded the issues regarding a higher rating for dysthymic disorder and entitlement to TDIU.

The Veteran timely appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Remand (JMR) the Court vacated the denial of higher rating for GERD and remanded it to the Board for further processing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found that the Board failed to discuss relevant evidence that is favorable to the Veteran concerning the claim for a higher rating for GERD.  Specifically, the Board failed to discuss a VA examiner's June 2001 conclusion that the Veteran's gastrointestinal symptoms were extremely severe.  The Court also referred to the possibility of staged rating pointing out that the Veteran's GERD was described as moderately severe in October 2006, whereas in August 2013, the VA examiner indicated that GERD did not cause considerable impairment of health.  Thirdly, the Court noted that the Board failed to provide an adequate statement of reasons when it determined that an extraschedular referral was unnecessary.  The parties agreed that the Board failed to consider the numerous references to GERD-related hypersomnolence (which is not expressly contemplated by the relevant diagnostic code) when the Board found that the rating schedule reasonably described the Veteran's symptomatology. 

In March 2017, the RO received additional medical information, to include a February 2017 private vocational assessment.  A supplemental statement of the case (SSOC) was issued the same month but it does not appear that the RO had a chance to review this additional evidence as it is not mentioned in the RO's determination.  

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b), specifically GERD-related hypersomnolence, to the appropriate VBA official.  
.  
2. Refer the issue of entitlement to extraschedular TDIU consideration under 38 C.F.R. § 4.16(b) to the appropriate VBA official.  

3. Thereafter, readjudicate the claims on appeal, to include consideration of all the evidence submitted after the Board's January 28, 2015 decision.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






